Petition pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (Martin Stecher, J.), entered on March 30, 1988, seeking to annul and vacate a determination of respondents, dated January 29, 1985, to terminate petitioner from her position as a provisional emergency medical service specialist, is unanimously denied, respondents’ determination is confirmed, and the proceeding is dismissed, without costs.
Upon review of this record, we decline to disturb the administrative determination, since there was substantial evidence to support the finding that petitioner committed various acts of misconduct. (See, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176.) Further, the penalty of dismissal is not so disproportionate to the misconduct as to shock the conscience of the court. (Matter of Pell v Board of Educ., 34 NY2d 222.) Concur—Kupferman, J. P., Sullivan, Rosenberger, Kassal and Smith, JJ.